Citation Nr: 0203485	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  94-04 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

Entitlement to restoration of special monthly compensation 
(SMC) based on loss of left eye vision.

[The issues of entitlement to service connection for jaw, 
left arm, neck, and low back disabilities will be addressed 
in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to August 1966.  His service from January 24, 
1956 to December 17, 1964 was under honorable conditions.  
His period of service from December 18, 1964 to August 30, 
1966 was under dishonorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
in part on appeal from a June 1996 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rating assigned for 
the veteran's residuals of left eye injury with vision loss 
from 30 percent to 10 percent and terminated SMC for loss of 
left eye vision.  In July 1997 the RO restored the 30 percent 
rating for left eye vision loss.  A statement of the case 
(SOC) addressed the matter of entitlement to a rating in 
excess of 30 percent for residuals of left eye injury with 
loss of vision.  That matter is not properly in appellate 
status.  The veteran's notice of disagreement was with the 
reduction in the rating from 30 to 10 percent, and he has not 
proffered any arguments for a rating in excess of 30 percent.  
Consequently, the matter of entitlement to an increased 
rating for residuals of left eye injury with loss of vision 
is not for consideration herein.  Because the RO did not 
restore SMC for left eye loss of vision, that issue is before 
the Board.

The Board has found that additional development is required 
regarding the issues of entitlement to service connection for 
a jaw disability, left arm disability, neck disability, and 
low back disability.  The Board will undertake that 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38C.F.R. §19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38C.F.R. §20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the merits of the 
claim for entitlement to service connection for a jaw 
disability, left arm disability, neck disability, and low 
back disability.


FINDING OF FACT

Examinations at least as full and complete as the examination 
on which SMC for loss of left eye vision was authorized 
establish that the veteran's left eye visual acuity is, at 
least, 20/400.


CONCLUSION OF LAW

Discontinuance of SMC for left eye blindness was proper; 
restoration of that benefit is not warranted.  38 U.S.C.A. 
§§ 1114(k), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.344, 3.350(a)(4), 4.79 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter-Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5193A, 5107 (West Supp. 2001)) was 
enacted.  VA has now published regulations implementing the 
VCAA.  38 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence it applies in this 
case.  However, the Board finds that the VA's duties mandated 
by parts of the VCAA pertinent to the instant matter have 
been met.  

The record reflects that by the SOC issued in October 1996, 
as well as by the Supplemental Statements of the Case (SSOC) 
issued in April 1997 and August 1997, the veteran was advised 
of the pertinent statutes and regulations, of what the 
evidence must show in order to substantiate this claim, and 
of what was of record.  Furthermore, there is now ample 
medical evidence of record to address the matter at hand.  
Neither the veteran nor his representative has pointed to any 
additional evidence which would be pertinent to this claim.  
The veteran is not prejudiced by the Board's consideration of 
this claim based on the present record.  Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993). 

Reduction and SMC

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition."  38 C.F.R. § 4.1.  However, the circumstances 
under which rating reductions can occur are limited pursuant 
to regulations promulgated by the Secretary of Veterans 
Affairs.  

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons therefor, and given 60 days in which to present 
additional evidence and 30 days to request a predetermination 
hearing for the purpose of showing that compensation should 
not be reduced.  Thereafter, if additional evidence is not 
received, a final rating will be promulgated and the award 
will be reduced, effective the last day of the month in which 
the 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105(e), 
(i).  

In determining whether a reduction in rating is proper, 
several general requirements must be examined.  In both the 
examination and the evaluation, the disability must be viewed 
in relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1).  Reports of examination 
must be reconciled into a consistent picture so that the 
current rating accurately reflects the elements of disability 
present.  Id.  (citing 38 C.F.R. § 4.2).  A rating reduction 
case requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Id. at 421 (citing Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examination or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  Examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction.  38 C.F.R. § 3.344(a).  (While this 
provision generally applies only to ratings that have 
continued 5 years or more [see 38 C.F.R. § 3.344(c)], it is 
significant in this case that the examination which was the 
basis for the award of SMC was more than 30 years ago -it may 
be assumed that the disability had stabilized.  Furthermore, 
the SMC rating had been in effect for a period of time about 
a month shy of 5 years.)  

The Board finds no procedural error in the RO's actions to 
reduce the veteran's service-connected disability evaluation, 
and it is not argued otherwise.  Therefore, the determinative 
issue in this case is whether there is adequate substantive 
justification for the reduction. 

Special monthly compensation is payable where there is 
anatomical loss or blindness of one eye, having only light 
perception, when due to service-connected disability.  
38 U.S.C.A. § 1114(k).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot, and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. §§ 3.350(a)(4), 4.79.  

The veteran's service medical records show that in 1959 he 
sustained a left eye injury from a foreign object.  There was 
associated impairment of vision with that injury.  Service 
separation examination in May 1966 revealed left eye 
uncorrected visual acuity of 20/400, corrected to 20/60.  An 
August 1966 discharge examination report reflects that left 
eye distant vision was found to be "light only."  No 
further findings were reported.  

The August 1993 rating decision which awarded the veteran SMC 
for left eye vision loss was based on the August 1966 
discharge examination report (a VA eye examination had not 
been conducted).  

A September 1994 treatment record notes the veteran's left 
eye vision uncorrected is 20/400 corrected to 20/70.  He was 
not adjusting to his glasses.

A July 1995 VA treatment record noted the veteran's 
refractive amblyopia of the left eye was correctable to 
20/60.  

A Notice [to the veteran] of Disapproved Claims from the 
Social Security Administration, dated in August 1995, 
includes a notation that the "medical evidence in file does 
indicate that you are blind in your left eye."

An eye clinic summary, dated in August 1995, reveals that the 
veteran had refractive amblyopia in the left eye corrected to 
20/60.  Uncorrected near acuity was worse than 20/800 in the 
left eye corrected to 20/30+.  The veteran commented that he 
was unable to wear glasses because they gave him headaches 
and went blurry.  The examiner noted that the veteran 
commented that because of what the doctor had put in his 
chart he had lost VA money and had to go back to school.  He 
said that he could not see with his glasses.  The doctor 
offered to have another doctor examine the veteran for a 
second opinion; the veteran declined because the second 
doctor would have access to the veteran's chart.

On VA compensation examination in September 1995, the veteran 
reported that he could only see haze out of his left eye.  He 
had to wear an eye patch periodically over the years because 
of blurred vision.  Over the previous year he was unable to 
wear prescription eye glasses because they had given him 
headaches and made him sick to the point of vomiting on 
several attempts.  He reported that his vision was better 
with over the counter reading glasses.  Uncorrected visual 
acuity in the left eye was near 20/400 corrected to 20/70 
equiv., far 20/200 corrected to 20/60-.  Visual fields were 
full to finger count in each eye.

An October 1995 letter from Dr. G.O. of the Marion Eye 
Centers notes that the veteran was examined in September 
1995.  He had corrected vision in the left eye of 20/200.  
The reason for the limited vision in that eye was a small 
chorioretinal scar that involved the fovea.  

A March 1996 VA treatment record notes that the veteran 
turned in several pairs of glasses that he preferred not to 
wear.

A VA staff optometrist reviewed the veteran's chart in 
December 1996 and noted the veteran's history.  He reported 
that the best corrected acuity of the left eye during initial 
examination in 1993 was 20/60.  He had had at least 10 
additional examinations including 7 glasses/lens changes 
since then in an effort to resolve his complaints.  His best 
corrected left eye visual acuity was between 20/40 and 20/70 
on subsequent examinations including in 10/93, 12/93, 5/94, 
8/94, 9/94, 7/95, 9/95, and 1/96.  The best corrected acuity 
in August 1995 was 20/100 and in September 1996 was 20/200, 
despite unchanged clinical findings.  The optometrist noted 
that the veteran had not been able to accept even partial 
correction in the eye despite multiple attempts at adaptation 
with a variety of lens changes.  He noted that in this sense, 
functionally, the veteran operated with uncorrected acuity of 
20/400 in the left eye.  He noted that this should be taken 
into consideration regarding functional vision status.

A March 1997 letter from R.L.K, O.D., to the VA optometrist 
noted that the veteran's vision in the left eye was count 
fingers at one foot uncorrected.  Corrected the left eye 
acuity was 20/400. 

At a personal hearing at the RO in April 1997, the veteran 
asserted that the most credible reports were those of R.L.K., 
his private optometrist.  He stated that he had never been 
able to wear glasses.

On VA compensation examination in July 1997, the veteran's 
visual acuity was: uncorrected - count fingers, corrected -  
20/400.

As was previously noted, the award of SMC based on left eye 
vision loss was based on a the report of a remote 
examination, in 1966, some 27 years earlier, which contains a 
bare notation of "light only" in the section where left eye 
visual acuity was to be reported.  No postservice examination 
of record has shown corrected left eye vision impairment of 
sufficient degree to satisfy the definition of light 
perception only in 38 C.F.R. § 4.79.  The veteran argues that 
the determination regarding his degree of vision loss should 
be based on uncorrected vision testing.  However, the 
controlling regulation, 38 C.F.R. § 4.75, mandates that 
vision after correction will be the basis for the rating 
(except where there is keratoconus and contacts must be 
used).  

Postservice examinations have clearly been as full and 
complete as the August 1966 discharge examination report 
consisting of the bare comment "light only."  They do not 
show light perception only, as defined.  Consequently, the 
termination of SMC requiring visual acuity of light 
perception only was entirely proper.  


ORDER

Restoration of SMC for left eye blindness is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


